Case 4:20-cv-12138-MFL-RSW ECF No. 8 filed 09/24/20       PageID.105   Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MOORADIAN DAVIS, PC,

      Plaintiff,                                         Case No. 20-cv-12138
                                                         Hon. Matthew F. Leitman
v.

LE MOBILE, INC., et al.,

     Defendants.
__________________________________________________________________/

                 ORDER GRANTING PLAINTIFF LEAVE
               TO FILE A SECOND AMENDED COMPLAINT

      On July 23, 2020, Plaintiff Mooradian Davis, PC filed this breach-of-contract

action against Defendants Le Mobile, Inc. and Guy Charbonneau in the Oakland

County Circuit Court. (See Compl., ECF No. 1, PageID.8-16.) Defendants removed

the action to this Court (see Notice of Removal, ECF No. 1), and Mooradian Davis

thereafter filed a First Amended Complaint (see First Am. Compl., ECF No. 4).

      Defendants have now filed a motion to dismiss Mooradian Davis’ First

Amended Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). (See

Mot., ECF No. 6.) Defendants argue, among other things, that Mooradian Davis has

failed to allege facts sufficient to satisfy the necessary elements of a breach of

contract claim. (See id.)




                                        1
Case 4:20-cv-12138-MFL-RSW ECF No. 8 filed 09/24/20         PageID.106   Page 2 of 3




      Without expressing any view regarding the merits of the motion to dismiss,

the Court will grant Mooradian Davis the opportunity to file a Second Amended

Complaint in order to remedy the purported pleading defects that Defendants have

raised in their motion to dismiss. The Court does not anticipate allowing Mooradian

Davis another opportunity to amend to add factual allegations that it could now

include in its Second Amended Complaint. Simply put, this is Mooradian Davis’

opportunity to allege any and all additional facts, currently known to it, that may

cure the alleged pleading deficiencies in the Second Amended Complaint and that

could support the essential elements of its breach-of-contract claim.

      By October 8, 2020, Mooradian Davis shall notify the Court and Defendants

in writing whether it will amend the First Amended Complaint or respond to the

motion to dismiss. If Mooradian Davis provides notice that it will be filing a Second

Amended Complaint, it shall file that amended pleading by no later than October

15, 2020, and Defendants shall answer or otherwise respond to it by no later than

November 5, 2020. Upon the filing of a Second Amended Complaint, the Court will

terminate without prejudice Defendants’ currently pending motion to dismiss as

moot. If Mooradian Davis provides notice that it will not be filing a Second




                                         2
Case 4:20-cv-12138-MFL-RSW ECF No. 8 filed 09/24/20        PageID.107   Page 3 of 3




Amended Complaint, it shall file a response to Defendants’ motion to dismiss by

October 15, 2020.1

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: September 24, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 24, 2020, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




1
  The Court recognizes that Defendants have also filed a motion for sanctions. (See
Mot. for Sanctions, ECF No. 7.) The Court will address that motion after it resolves
the pending motion to dismiss, or, if Mooradian Davis chooses to file a Second
Amended Complaint, after Defendants answer or otherwise respond to that pleading.

                                         3
